J-A04001-22

                                   2022 PA Super 108

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GRANT SKIPPER                              :   No. 1160 EDA 2021

                  Appeal from the Order Entered May 3, 2021
     In the Court of Common Pleas of Delaware County Criminal Division at
                        No(s): CP-23-CR-000035-2021


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

OPINION BY LAZARUS, J.:

        The Commonwealth of Pennsylvania appeals from the order, entered in

the Court of Common Pleas of Delaware County, granting the motion to

suppress filed by Grant Skipper.1 After review, we affirm.

        In its opinion, the suppression court set forth the following findings of

fact:
        On October 2, 2020, at approximately 2:11 a.m., [Corporal
        William Young (Cpl. Young)] was on duty, alone, in full uniform
        and operating a marked patrol car patrolling the 800 block of
        Wanamaker Avenue in Tinicum Township, Delaware County. It
        was dark out [and] the roadways were wet from recent rainfall.
        [Corporal] Young was traveling southbound in the 800 block of
        Wanamaker Avenue (Route 420) when he observed a black Dodge
        Ram pickup truck traveling northbound, without headlights or
        taillights illuminated. [Corporal] Young also took note that the
        pickup truck appeared to be driving at a speed faster than was
____________________________________________


1 In accordance with Pa.R.A.P. 311(d), the Commonwealth certified that the
suppression order has substantially handicapped its prosecution of the case.
See Commonwealth v. Jones, 69 A.3d 180, 185 (Pa. 2013)
(Commonwealth’s appeal of suppression order proper where Commonwealth
certifies in good faith that order substantially handicaps prosecution).
J-A04001-22


     safe or prudent for the conditions of the wet roadway, although
     he did not have any speed measuring devices with him at the time.

     As a result of his observations, Cpl. Young made a U-turn and
     proceeded northbound behind the pickup truck. After losing sight
     of the truck for only a few seconds, Cpl. Young regained sight of
     the vehicle again at the intersection of Chester Pike and Route
     420, where it was stopped at a red light. The pickup truck now
     had its lights illuminated. When the light turned green and the
     pickup truck proceeded through the intersection, Cpl. Young
     activated his emergency lights to initiate a traffic stop based upon
     the [M]otor [V]ehicle [C]ode violations that he observed. The
     pickup truck complied and came to a stop on the 700 block of
     Lincoln Avenue in Prospect Park Borough.

     Prior to exiting his patrol vehicle, Cpl. Young called in the traffic
     stop . . . and started the process of running the vehicle’s tag.
     While still in his vehicle, Cpl. Young did not observe the occupants
     of the car make any furtive movements or do[] anything illegal.
     [Corporal] Young then exited his patrol vehicle and approached .
     . . the driver’s side [of the vehicle].

     [Corporal] Young observed a male in the driver’s seat, later
     identified as Christopher Boozer, as well as a front seat passenger,
     later identified as [Skipper]. While engaging in conversation with
     [] Boozer, Cpl. Young observed his eyes to be glassy, his speech
     was slurred, and Cpl. Young could smell an odor of alcohol on his
     breath and burnt marijuana coming from inside the vehicle. At
     this time, there were no verbal interactions with [Skipper].

     [Corporal] Young recognized both the odor of alcohol and burnt
     marijuana due to his training and experience. . . . [Corporal]
     Young was using his flashlight when speaking with [] Boozer but
     did not see any items of contraband in plain view.

     As a result of his observations, Cpl. Young suspected that []
     Boozer was driving under the influence and asked him to provide
     his license, registration, and to step out of the vehicle. [] Boozer’s
     license revealed that he was a suspended driver. [Corporal]
     Young instructed [] Boozer [to] step to the rear of the vehicle. As
     [Boozer] was doing so, Cpl. Young observed that he was unsteady
     on his feet, had a staggered gait, and had an odor of alcohol and
     burnt marijuana coming directly from his person.


                                     -2-
J-A04001-22


     During this time, [Skipper] was still sitting in the passenger seat
     of the vehicle. At this point, backup from several other officers
     had arrived including: Officer Wiley and Officer Loiter of the
     Tinicum Township Police and Officer Vasaline of the Prospect Park
     Police Department. [Corporal] Young had [] Boozer perform field
     sobriety tests, which he failed.

     [Corporal] Young testified that he conducted a pat down on []
     Boozer prior to him completing the tests and located a small
     amount of marijuana on his person.

     [Corporal] Young detained [] Boozer in the back of his police
     vehicle. [Corporal] Young then approached the passenger side of
     the pickup truck and had a conversation with [Skipper]. [Skipper]
     provided Cpl. Young with a valid driver’s license.

     As no wrongdoing or criminal activity was suspected on the part
     of [Skipper], Cpl. Young told him that he was free to leave the
     scene and walk home, as he lived close by. [Skipper] complied
     and began walking home. There was no testimony that [Skipper]
     smelled of alcohol or marijuana. In addition, there was no
     testimony that Cpl. Young asked [Skipper] to drive the vehicle
     home as [] Boozer was being detained for driving under the
     influence.

     [Corporal] Young made the decision to impound and tow the
     vehicle. As a result, he ordered an inventory of the car pursuant
     to a department policy for Tinicum Township (marked as CS-1 at
     the [suppression] hearing). Chapter 36[,] Section 36.003[] of the
     inventory policy reads: “It would be the policy of this department
     that any and all vehicles that are impounded by the department
     as a result of a full custody arrest, vehicles used in the commission
     of a crime, [and] abandoned motor vehicle[s], shall be completely
     inventoried. The reporting member shall list on the initial crime
     report any and all items that are located in the vehicle.”

     [Corporal] Young also stated that if a driver was operating a
     vehicle on a suspended license and/or without proper registration,
     that would also [fall] within the [above-mentioned] policy to
     impound the vehicle. [Corporal] Young testified that, should
     contraband be located during an inventory search, or anything of
     value, that it would be noted in the incident report.




                                     -3-
J-A04001-22


        A search was conducted of [] Boozer’s vehicle by Officer Wiley. A
        [G]lock firearm was located inside the glove compartment and a
        [T]aurus handgun was [wedged in] between the driver’s seat and
        the center front seat[.] Also located and notated in the report was
        a bottle of Hennessey [Whiskey] found in the back. [Corporal]
        Young notated his findings in his affidavit of probable cause
        (marked as CS-2) and his incident report (marked as CS-3). The
        affidavit reads that the search was conducted “pursuant to the
        odor of burnt marijuana and for inventory purposes.”

        After locating the firearms, police decided to pursue [Skipper,]
        who was already on his way home. Police pursued him, detained
        him, and brought him back to return to the scene. [Skipper]
        complied without issue.       Pursuant to a pat[-]down, police
        recovered two unidentified pills on [Skipper]’s person. . . .
        [Corporal] Young testified that a search of the car was conducted
        to find the source of the burnt marijuana but also pursuant to the
        inventory policy.

        [Corporal] Young testified that officers located some personal
        items belonging to [] Boozer in the vehicle as well, such as:
        shoes, clothing, and a box, none of which were logged on the
        inventory report. T[he c]ourt notes that there was [no] indication
        [that] any personal belongings of [Skipper were] located in the
        vehicle.

Trial Court Opinion, 6/18/21, at 1-6.

        The Commonwealth subsequently charged Skipper with receiving stolen

property,2 possession of firearm prohibited,3 and possession of controlled

substance.4

        On March 8, 2021, Skipper filed an omnibus pre-trial motion, which

included a motion to suppress evidence. Skipper argued, inter alia, that he

____________________________________________


2   18 Pa.C.S.A. § 3925(a).

3   Id. at § 6105(a)(1).

4   35 P.S. § 780-113(a)(16).

                                           -4-
J-A04001-22



had an expectation of privacy in the vehicle and that the vehicle was searched

without probable cause, consent, or a valid search warrant. On March 10,

2021, Skipper filed two amended omnibus pre-trial motions, in which he

argued that Cpl. Young also lacked probable cause to stop the vehicle, and

that all physical evidence resulting from the illegal stop and subsequent search

and seizure should be suppressed.

       On March 12, 2021, the trial court conducted a suppression hearing. At

the conclusion of the hearing, the trial court directed the parties to file briefs

setting forth their arguments and supporting law. Both parties complied, and

on May 3, 2021, the trial court granted Skipper’s motion to suppress. On May

3, 2021, the Commonwealth filed a motion to reconsider, which the trial court

denied.

       The Commonwealth filed a timely notice of appeal 5 and now raises the

following claim for our review:

       Did the suppression court err by finding defendant had a
       reasonable expectation of privacy in the glove compartment and
       console area of the pickup truck in which he was merely a
       passenger and when, upon the police telling him that he was free
       to leave, defendant started walking to his home a few blocks
       away?

Brief for Appellant, at 5.

       We conclude that the Commonwealth has conceded this claim before

the trial court, and thus waived it for our review.         Commonwealth v.

____________________________________________


5The trial court did not order a Pa.R.A.P. 1925(b) concise statement of errors
complained of on appeal and the Commonwealth did not file one.

                                           -5-
J-A04001-22



Arrington, 233 A.3d 910, 918 n.5 (Pa. Super. 2020) (Commonwealth’s failure

to challenge expectation of privacy does not trigger defendant’s burden of

persuasion and waives claim for appeal) (citing Commonwealth v. Johnson,

33 A.3d 122 (Pa. Super. 2011)).      Here, Skipper filed a timely motion to

suppress evidence, and two amended motions to suppress. See Omnibus Pre-

Trial Motion, 3/8/21, at 1-3 (unnumbered); First Amended Omnibus Pre-Trial

Motion, 3/10/22, at 1-2 (unnumbered); Second Amended Omnibus Pre-Trial

Motion, 3/10/21, at 1-3 (unnumbered). A suppression hearing on the motions

was held, at which time the Commonwealth did not contest or raise Skipper’s

expectation of privacy. See Trial Court Opinion, 5/3/21, at 6 (acknowledging

that Commonwealth’s suppression arguments focused solely on basis for

vehicle stop, inventory search of vehicle, and search of Skipper). The trial

court, prior to ruling on the suppression motions, directed the parties to file

briefs and argument. See N.T. Suppression Hearing, 3/12/21, at 102-05. The

Commonwealth, in its brief before the trial court, again did not challenge

Skipper’s expectation of privacy. See Commonwealth’s Memorandum of Law,

4-23/21, at 1-9. Thus, the trial court, in its order and opinion granting the

motion to suppress, noted that the Commonwealth had conceded Skipper’s

expectation of privacy by failing to raise a timely challenge. See Trial Court

Order and Opinion, 5/3/21, at 6. In response to the trial court’s ruling, the

Commonwealth filed a motion to reconsider in which it raised, for the first

time, a challenge to Skipper’s expectation of privacy in the vehicle.     See

Motion to Reconsider, 5/3/21, at 1-4 (unnumbered).

                                     -6-
J-A04001-22



      Importantly, a challenge to a defendant’s expectation of privacy is

woven into the complex burden shifting involved in suppression hearings. See

Enimpah, 106 A.3d 695, 700-01 (Pa. 2014) (before defendant must prove

privacy interest in area searched, Commonwealth must initially

satisfy its burden of production by presenting evidence showing

defendant lacked any protected privacy interest; where Commonwealth

fails to bear this initial burden, burden never shifts to defendant to prove

privacy interest).       Our Supreme Court has explained that, while the

expectation of privacy can be described as a “preliminary” matter,

Pa.R.Crim.P. 581(H) nevertheless requires the Commonwealth to both

challenge a defendant’s expectation of privacy and demonstrate that the

defendant lacked an expectation of privacy. See Enimpah, 106 A.3d at 701-

02 (discussing Rule 581(H) and determining that “[t]he Commonwealth may

concede the privacy interest, choosing to contest only the legality of the police

conduct; if it does so, the defendant’s ‘reasonable expectation of privacy’ need

not   be   established”);     see     also      Pa.R.Crim.P.       581(H)     (providing

Commonwealth       bears    burden    to     present     evidence   that    defendant’s

constitutional rights were not infringed).               Only after meeting these

requirements does the burden of persuasion shift to the defendant to

demonstrate that he had a reasonable expectation of privacy in the area

searched. Enimpah, 106 A.3d at 700-01.

      Instantly,   our    review,    as    highlighted    above,    reveals   that   the

Commonwealth did not challenge Skipper’s expectation of privacy until after

                                          -7-
J-A04001-22



the trial court had already granted the suppression motion. At the suppression

hearing and in its memorandum of law, the Commonwealth focused solely on

the legality of the police conduct and, thus, the Commonwealth did not

properly challenge Skipper’s expectation of privacy.   See N.T. Suppression

Hearing, 3/12/21, at 1-105 (Commonwealth presenting evidence of, inter alia,

vehicle stop, inventory search, search of Skipper, and trial court ordering

briefs in lieu of argument); Commonwealth’s Memorandum of Law, 4/23/21,

at 1-9; Trial Court Opinion, 5/3/21, at 6 (determining Commonwealth had

conceded expectation of privacy by failing to raise challenge); see also

Enimpah, 106 A.3d 701-02.

     Based upon the foregoing, we conclude that the Commonwealth has

waived its claim on appeal because it failed to meet its initial burden and,

instead, conceded the expectation of privacy by focusing exclusively on the

legality of the police conduct.   See Arrington, supra; Enimpah, supra;




                                    -8-
J-A04001-22



Pa.R.A.P. 302(a) (“[i]ssues not raised in the trial court are waived”).

Accordingly, we affirm.6,    7


       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary
Date: 6/9/2022

____________________________________________


6 We note that in its Rule 1925(a) opinion, the trial court, relying on
Commonwealth v. Santiago, 822 A.2d 716 (Pa. Super. 2003), determined
that the Commonwealth did not waive its challenge to Skipper’s expectation
of privacy by raising it in the motion to reconsider. We disagree.

In Santiago, this Court addressed whether the Commonwealth could raise,
in a motion to reconsider, a late claim regarding the law of the case
doctrine. See id. at 722-24. This Court declined to find waiver due to the
procedural history of that case, but we reminded the Commonwealth that such
a claim should have been raised at the earliest possible time, i.e., in response
to the defendant’s motion or at the subsequent hearing. Id.

Instantly, the similarities between the instant case and Santiago end at the
filing of the motion to reconsider.          As we highlighted above, the
Commonwealth’s burden of production is preliminary, the challenge must be
invoked at the time of suppression proceedings, and the Commonwealth can
concede a challenge to the expectation of privacy by, instead, choosing “to
focus solely on the legality of police conduct.” See Enimpah, supra; see
also Arrington, supra.

7 Additionally, we are unpersuaded by the Commonwealth’s reliance on
Commonwealth v. Swann, 241 A.3d 429 (Table) (Pa. Super. filed Oct. 15,
2020) (unpublished memorandum), in its reply brief. Notably, in Swann, this
Court assumed, arguendo, that the defendant had a right to privacy in the
area searched. See id. at n.6. However, Swann is inapplicable to our
analysis, because the defendant’s expectation of privacy was not raised on
appeal in that case. See id.; see Enimpah, supra.

                                           -9-